DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 13 August 2021 has been entered.
 
Response to Amendment
Acknowledgment is made of applicant’s amendment filed on 13 August 2021. 
Claims 1-4, 6, 8-11, 13, 15-17 and 19 are presented for examination.
Claims 7, 14 and 20 are cancelled.
Claims 5, 12 and 18 were cancelled.
35 U.S.C 101 Rejections (Abstract Idea) are maintained, the reasons are set forth below.   
Response to Argument
Applicant’s arguments regarding to 35 USC 101 rejections filed on 13 August 2021, have been fully considered but they are not deemed persuasive.
Applicant argued that, “…Applicant respectfully notes that the pending claims have integrated the exception into a practical application by allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs. Without this application, disjoint organizations can not make use of key and value attribute pairs created in other organization because it would be impossible to reconcile labeling conventions across disjoint organizations around the blockchain…”
Examiner respectfully disagrees.
a) The limitation merely discloses “accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain…” which is “Mere Data Gathering” (see MPEP 2106.05(g), “…An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent…iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc.,”), therefore, it is “Insignificant Extra-Solution Activity.” Which also discloses using internet, but “internet” is used as tool to obtaining information which is similar to “accessing, from the governed blockchain.”
b) The argued subject matter, “allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs,” is not recited in the claim language. Nowhere in the claim language explicitly disclose “organizations” are “disjoint.” 
accessing, the governed blockchain” and only discloses once in the independent claims which indicates “the governed blockchain” is merely used as tool (e.g. storage to store data). 
Additionally, the last limitation, “generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair,” does not disclose “the governed blockchain” perform any changes to the data in the “the governed blockchain” or “the governed blockchain” itself. Therefore, accessing (i.e. a computer function) “the governed blockchain” for data is used as tool, where it does not integrate a judicial exception into a practical application or provide significantly more. 
(see MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
c) Further, the additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. This judicial exception is not integrated into a practical application.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. For example, the claim language merely recites “governed blockchain,” without reciting any detail (hardware, 
 d) The claim does not claim a specific or improved method to “accessing” the “governed blockchain” that “allowing disjoint organizations around a governed blockchain to perform distributed match and association of entity key and value attribute pairs.” Therefore, “governed blockchain” is used as tool and no different than other type of database (e.g. accessing “aggregate key-value attribute pairs” on first database of first organization and “aggregate key-value attribute pairs” on second database of the second organization). 
If the claimed invention is using a specific improved method (e.g. without the claimed invention it is impossible to access) that allowing disjoint organizations around the governed blockchain to access key and value attribute pairs created in other organization, then the claim language should clearly disclose it.

Applicant argued that, “…Example 42 is instructive in that it tackles a similar issue where medical records are created from a host of different software applications and different medical professionals to where the records are not uniform and are disjoint. This is similar to the key attribute pairs from different organizations as featured in the present claims. Further, the conversion of the medical records into a standardized format as featured in example 42 is the same way the shared output mapping combines the disjoint key attribute pairs in the present claims. Example 42 states that the claims were integrated into a practical application because the claims recite a specific 
Examiner respectfully disagrees.
In example 42, the claim recites a combination of additional elements including storing information, providing remote access over a network, converting updated information that was input by a user in a non-standardized form to a standardized format, automatically generating a message whenever updated information is stored, and transmitting the message to all of the users over the computer network in real time. The claim as a whole integrates the method of organizing human activity into a practical application. 
Specifically, the additional elements recite a specific improvement over prior art systems by allowing remote users to share information in real time in a standardized format regardless of the format in which the information was input by the user. Thus, the claim is eligible because it is not directed to the recited judicial exception (abstract idea).
On the contrary, the argued independent claim of the instant application merely discloses “receiving...a query” and “accessing, the governed blockchain.” After the two additional elements (e.g. “Insignificant Extra-Solution Activity” as “Mere Data Gathering” (see MPEP 2106.05(g)), the other claim limitations merely fall into either the mental processing or mathematical calculation. The result at the end of the claimed 

Applicant argued that, “…Also, additional elements reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field, which is a requirement under MPEP 2106.05(a). A court case can be utilized as an example for the analysis herein. The case is Speedtrack Inc. v. Amazon.com, Inc. (N.D. Cal. 2017) ("Speedtrack") in which the Court found claims to not be an abstract idea because they are directed to a specific improvement in the way computers operate. In Speedtrack, the Court found that the claimed invention is not merely an abstract idea, but rather it claims an improved method for accessing files in a data storage system of a computer system. The Court found that the invention solved a challenge in which a search in a hierarchical directory structure did not guarantee a result. Here, the invention addressed that concern with the mechanism of allowing the user to search only those terms that are actually contained in the file description, thereby eliminating the possibility that the user may mistype or misspell a search term. The claimed invention seeks to remedy the problem by ensuring that the user is guaranteed a search result because (1) the user is not required to type the key words to search; instead the user simply chooses the words from pick lists, making mistyping impossible; and (2) as the user builds the search filter definition, categories which would find no data are automatically excluded as pick list possibilities. Thus, the Court found this to be an improvement in the context of computer capabilities when accessing files 
Similarly, the claims herein describe a specific implementation of a system for combining similar key value pairs as a returned operation from a query request for said key value pairs when looking across multiple entities…
As previously noted, in conventional blockchain deployments, either each
organization 104 does not have access to the entity key-value attribute pairs of other organizations 104, or even if information sharing is permitted, an organization (e.g., ORG_1 104(1)) may be unable to make sense of the key-value attribute pairs associated with another organization (e.g., ORG _N 104(N)) due to differences in the labeling conventions of keys between the organizations. Example embodiments of the disclosure provide a technical solution to this and other technical problems associated with conventional blockchain deployments by executing an algorithm to generate a shared output mapping that—for any given entity—associates and reconciles key-value attribute pairs associated with the entity across the entity key-value attribute pairs 110(1)-110(N) and allows an organization 104 to leverage, in addition to its own entity attributes, the entity attributes associated with other organizations 104 in the blockchain 102. By reducing the errors associated with the different labeling conventions of key value pairs, the present invention provides much better query results being accessed from a blockchain system.” (Emphasis added)

Examiner respectfully disagrees.

“(a) initially creating in the computer system a category description table containing a plurality of category descriptions, each category description comprising a descriptive name, the category descriptions having no predefined hierarchical relationship with such list or each other;
(b) thereafter creating in the computer system a file information directory comprising at least one entry corresponding to a file on the data storage system, each entry comprising at least a unique file identifier for the corresponding file, and a set of category descriptions selected from the category description table; and
(c) thereafter creating in the computer system a search filter comprising a set of category descriptions, wherein for each category description in the search filter there is guaranteed to be at least one entry in the file information directory having a set of category descriptions matching the set of category descriptions of the search filter.”
Not only the claim discloses how information (e.g. “category description table,” “file information directory”) is created and is limited in computer field (e.g. in the compute system on the data storage system), it also discloses “creating in the computer system a search filter” and the improvement “is guaranteed to be at least one entry in the file information directory having a set of category descriptions matching the set of category descriptions of the search filter”
On the contrary, the claim of the instant application does not explicitly recites in a computer environment, and an improvement to the “query results.” Therefore, the 
b) As replied in the previous argument, the argued claim discloses “governed blockchain” once, in the limitation “accessing, from a governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities” which discloses that “aggregate key-value attribute pairs” is accessed from “governed blockchain.” It is discloses at a high-level of generality “accessing.” The claim does not claim a specific or improved method to “accessing” the “governed blockchain.” Therefore, “governed blockchain” is used as tool and no different than other type of database (e.g. accessing “aggregate key-value attribute pairs” on first database of first organization and “aggregate key-value attribute pairs” on second database of the second organization). 
If the claimed invention is using a specific improved method (e.g. without the claimed invention it is impossible to access) that allowing disjoint organizations around the governed blockchain to access key and value attribute pairs created in other organization, then the claim language should clearly disclose it.
For these reasons, the claim is ineligible.
The replies to the above arguments are applied to other similar arguments to other claims.
	For the above reasons, 35 U.S.C. 101 rejections are maintained.

Allowable Subject Matter
Claims 1-4, 6, 8-11, 13, 15-17 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4, 6, 8-11, 13, 15-17 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim 1 recites “receiving, from a requestor, a query for attributes associated with a target entity, wherein both the requestor and the target entity are participants in a governed blockchain,” “accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain,” “identifying a subset of the aggregate key-value attribute pairs that correspond to the target entity, the subset of the aggregate key-value attribute pairs comprising a first set of key-value attribute pairs associated with a first organizational entity and a second set of key-value attribute pairs associated with a second organizational entity,” “executing a key-value pair similarity algorithm on the subset of the aggregate key-value attribute pairs to generate a shared output mapping,” “sending a response to the query to the requestor, the response comprising at least a portion of the shared output mapping,” “wherein executing the key-value pair similarity algorithm comprises: determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs does not exactly match the second key in a second key-value attribute pair in the second set of key-value attribute pairs,” “determining an edit distance between the first key and the second key,” “determining that the edit distance is less than a threshold value,” “determining that the first key has a longer string length than the second key,” “selecting the first key as a shared key for the first key-value attribute pair and the second key-value attribute pair,” “generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared output mapping provides cross-organizational data sharing between the participants in the governed blockchain;”
“performing a sequence alignment of organization-specific key values in an entry of the shared output mapping to generate a set of edit distances;”
“determining a first subset of the set of edit distances that are associated with a particular organization-specific key value;”
“determining a second subset of the first subset of edit distances that are greater than a threshold value;”
“determining that the second subset of the first subset of edit distances includes at least a threshold number of edit distances;” and
“flagging the particular organization-specific key value as a low confidence value” as drafted, is a process.
(2A-Prong 1) The limitations of “identifying a subset of the aggregate key-value attribute pairs that correspond to the target entity, the subset of the aggregate key-value attribute pairs comprising a first set of key-value attribute pairs associated with a first organizational entity and a second set of key-value attribute pairs associated with a second organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “identifying” in the context of this claim encompasses the user manually identifying a subset of the aggregate key-value attribute pairs either in him mind or on papers. 
Similarly, the limitations of “wherein executing the key-value pair similarity algorithm comprises: determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs does not exactly match the second key in a second key-value attribute pair in the second set of key-value attribute pairs,” “determining an edit distance between the first key and the second key,” “determining that the edit distance is less than a threshold value,” “determining that the first key has a longer string length than the second key,” “selecting the first key as a shared key for the first key-value attribute pair and the second key-value attribute pair,” “performing a sequence alignment of organization-specific key values in an entry of the shared output mapping to generate a set of edit distances;”
“determining a first subset of the set of edit distances that are associated with a particular organization-specific key value;”
“determining a second subset of the first subset of edit distances that are greater than a threshold value;”
“determining that the second subset of the first subset of edit distances includes at least a threshold number of edit distances;” and
“flagging the particular organization-specific key value as a low confidence value” as drafted, are processes that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “determining,” “selecting” and “performing” and “flagging” in the context of this claim encompasses the user manually “determining,” “selecting” and “performing” and “flagging” in his mind (e.g. user decides in his mind). If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Similarly, the limitation of “executing a key-value pair similarity algorithm on the subset of the aggregate key-value attribute pairs” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “computer” (the computer-implemented method) language, “executing” in the context of this claim encompasses the step is disclosed as being executed could actually be performed mentally (using “key-value pair similarity algorithm”) or with a pen and paper, e.g. the user thinking and follow the “key-value pair similarity algorithm” to determine which key-value attribute pairs in the subset of the aggregate key-value attribute pairs are similar based on algorithm. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic 
(2A-Prong 2) This judicial exception is not integrated into a practical application. 
In particular, the claim discloses these additional element –  “computer” (the computer-implemented method) which performs “receiving,” “accessing,” “identifying,” “executing,” “sending,” “determining,” “selecting” and “generating,” “performing” and “flagging” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. 
Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Further, the claim discloses these additional element – 
“receiving, from a requestor, a query for attributes associated with a target entity, wherein both the requestor and the target entity are participants in a governed blockchain” step is recited at a high level of generality, which are Mere Data Gathering and is in form of insignificant extra-solution activity (MPEP: 2106.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…”). It will be re-evaluated in step 2B;
“accessing, from the governed blockchain, aggregate key-value attribute pairs associated with a plurality of entities that are each participants in the governed blockchain,” step is recited at a high level of generality, which are Mere Data Gathering (MPEP: 2106.05 (g), “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…;”) and Selecting a particular data source or type of data to be manipulated (MPEP: 2106.05(g) “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”), which is in form of insignificant extra-solution activity. It will be re-evaluated in step 2B; 
“sending a response to the query to the requestor, the response comprising at least a portion of the shared output mapping,” step is recited at a high level of generality, which are Mere Data Gathering (MPEP: 2106.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies” and “iv. Obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc…”) and Selecting a particular data source or type of data to be manipulated  (MPEP:2106.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”) and is in form of insignificant extra-solution activity. It will be re-evaluated in step 2B; and
“generating an entry in the shared output mapping, the entry comprising the shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared output mapping provides cross-organizational data sharing between the participants in the governed blockchain.” which are Mere Data Gathering (MPEP: 2106.05 (g), “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies”) and Selecting a particular data source or type of data to be manipulated  (MPEP:2106.05 (g), “iii. Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display, Electric Power Group, LLC v. Alstom S.A”) and is in form of insignificant extra-solution activity. 
Additionally, the additional elements, “receiving,” “accessing,” “sending” and “generating” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of sharing information in a computer environment (e.g. a governed blockchain). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to computer” (the computer-implemented method) to perform the “receiving,” “accessing,” “identifying,” “executing,” “sending,” “determining,” “selecting” and “generating” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Further, the other additional element, the steps “receiving,” “accessing,” “sending” and “generating,” are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “data gathering.”
These limitations are not sufficient to amount to significantly more than the judicial exception because “receiving,” “accessing,” “sending” and “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. The courts have found “receiving” (MPEP 2106.05 (d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Presenting offers and gathering statistics, OIP Techs”) “accessing” (MPEP 2106.05 (d)(II), “iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am” and “iv. Presenting offers and gathering statistics, OIP Techs”), “sending” (MPEP 2106.05 (d)(II), “i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec” and “iv. Presenting offers and gathering statistics, OIP Techs”) and “generating” (MPEP 2106.05 (d)(II), “iii. Electronic recordkeeping, Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 225, 110 USPQ2d 1984 (2014) (creating and maintaining "shadow accounts"); Ultramercial”) to be 
Additionally, the additional elements, “receiving,” “accessing,” “sending” and “generating” steps are Mere Instructions To Apply An Exception in conjunction with the abstract idea. They merely describe how to generally “apply” the concept of sharing information in a computer environment (e.g. a governed blockchain). Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. The claim is ineligible (MPEP: 2106.05(f)(2), “(2) Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more.”).
For Claim 2, which recites “determining that the requestor is associated with the first organizational entity,” “determining an access policy associated with the first organizational entity;” and “determining the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.” 
The claim recites “determining that the requestor is associated with the first organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “computer” (the computer-implemented method) nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “computer” (the computer-implemented method) language, “determining” in the context of this claim encompasses the user thinking which things are associated with each other.”
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“determining an access policy associated with the first organizational entity;” and 
“determining the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.”
Both “determining” steps are recited at a high level of generality, which are data gathering and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs these “determining” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
computer” (the computer-implemented method) to perform the “determining” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional elements, the other two “determining” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “determining” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Ultramercial. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Restricting public access to media by requiring a consumer to view an advertisement” by Ultramercial, Inc. v. Hulu, LLC where the courts have found “determining” (access) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 3, which recites “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generating” step is recited at a high level of generality, which is data 
Further, “computer” (the computer-implemented method) which performs the “determining” step is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 4, which recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determining that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” “determining an edit distance between the first key and the third key;” “determining that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs the “comprises” and “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 6, which recites “determining a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determining a subset of the set of edit distances that are less than a threshold value;” and “determining that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the first key-value attribute pair to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “computer” (the computer-implemented method) which performs the “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “computer” (the computer-implemented method) to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 8, it is a system claim having similar limitations as cited in claim 1. Thus, claim 8 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, Claim 8 additionally discloses “system,” “memory,” “computer-executable” and “processor,” the recitation of generic computer components, which are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor” to perform all the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent 
For Claim 9, which recites “determine that the requestor is associated with the first organizational entity,” “determine an access policy associated with the first organizational entity;” and “determine the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.” 
The claim recites “determine that the requestor is associated with the first organizational entity,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “system,” “memory,” “computer-executable” and “processor,” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “system,” “memory,” “computer-executable” and “processor,” language, “determine” in the context of this claim encompasses the user thinking which things are associated with each other.”
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“determine an access policy associated with the first organizational entity;” and 
“determine the at least a portion of the shared output mapping that the requestor is authorized to received based at least in part on the access policy.”
Both “determine” steps are recited at a high level of generality, which are data gathering and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” determine” steps is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the “determine” steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional elements, the other two “determining” steps are in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “determining” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in Ultramercial. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) Restricting public access to media by requiring a consumer to view an advertisement” by Ultramercial, Inc. v. Hulu, LLC where the courts have found “determining” (access) to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 10, which recites “determine that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determine that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. If claim limitations, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“generate an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generate” step is recited at a high level of generality, which is data gathering and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” which perform the “determining” step is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere 
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 11, which recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determine that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” “determine an edit distance between the first key and the third key;” “determine that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“add the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “add” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” which performs the “comprises” and “determine” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a 
Further, the other additional element, the “add” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “add” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “add” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 13, which recites “determine a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determine a subset of the set of edit distances that are less than a threshold value;” and “determine that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“add the first key-value attribute pair to the entry in the shared output mapping.”
The “add” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “system,” “memory,” “computer-executable” and “processor,” which performs the “determine” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “memory,” “computer-executable” and “processor,” to perform the steps amounts to no more than mere instructions to apply the exception using a 
Further, the other additional element, the “add” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “add” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “add” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For claim 15, it is a computer program product claim having similar limitations as cited in claim 1. Thus, claim 15 is also rejected under the same analysis as explained in the rejection of rejected claim 1.
Further, Claim 15 additionally discloses “system,” “non-transitory storage medium,” “processing circuit,” the recitation of generic computer components, which 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “system,” “non-transitory storage medium,” “processing circuit” to perform all the steps amount to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
For Claim 16, which recites “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs.” and “generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
For limitation, “determining that a first key in a first key-value attribute pair in the first set of key- value attribute pairs exactly matches a second key in a second key-value attribute pair in the second set of key-value attribute pairs,” the same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind (e.g. user thinks in his mind and determine which values are the same) but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“generating an entry in the shared output mapping, the entry comprising a shared key, the first key-value attribute pair, and the second key-value attribute pair, wherein the shared key exactly matches the first key and the second key.”
The “generating” step is recited at a high level of generality, which is data gathering and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “determining” step is also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using “storage medium,” “processing circuit” and “processing circuit” to perform 
Further, the other additional element, the “generating” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Selecting a particular data source or type of data to be manipulated.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “generating” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “generating” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 17, which recites “comprises a third set of key-value attribute pairs associated with a third organization entity, and wherein executing the key-value pair similarity algorithm,” “determining that a third key in a third key-value attribute pair in the third set of key-value attribute pairs does not exactly match the first key;” determining an edit distance between the first key and the third key;” “determining that the edit distance is less than a threshold value.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the third key and a third value associated with the third key to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “comprises” and “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.
For Claim 19, which recites “determining a set of edit distances between a first key value in a first key-value attribute pair in the first set of key-value attribute pairs and a set of key values contained in an entry in the shared output mapping;” “determining a subset of the set of edit distances that are less than a threshold value;” and “determining that the subset of the set of edit distances includes at least a threshold number of edit distances.” The same analysis applies here, the limitation as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind/calculation but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.
(2A-Prong 2) This judicial exception is not integrated into a practical application. In particular, the claim discloses these additional element – 
“adding the first key-value attribute pair to the entry in the shared output mapping.”
The “adding” step is recited at a high level of generality, which is Selecting a particular data source or type of data to be manipulated and are in form of insignificant extra-solution activity.
Further, “storage medium,” “processing circuit” and “processing circuit” which performs the “determining” steps are also recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
(2B) The claim does not include additional elements that are sufficient to amount “storage medium,” “processing circuit” and “processing circuit” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Further, the other additional element, the “adding” step is in form of insignificant Extra-Solution Activity in conjunction with the abstract idea, because it merely “Data Gathering.”
This limitation is not sufficient to amount to significantly more than the judicial exception because “adding” only adds well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. For example, MPEP 2106.05(g), which discusses the limitations in OIP Techs. as well as other examples of mere data gathering in MPEP 2106.05 (d)(II) gives the example of “Presenting offers and gathering statistics” by OIP Techs, where the courts have found “adding” to be well-understood, routine and conventional activities previously known to the industry. Thus, limitations do not amount to significantly more. Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept. The claim is not patent eligible.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 5712724046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YU . ZHAO
Examiner
Art Unit 2169